Case 3:20-cv-00330-DJH-LLK Document 66 Filed 10/14/20 Page 1 of 2 PageID #: 1733




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION
                                                    FILED ELECTRONICALLY

                                                    )
 LEXINGTON INSURANCE COMPANY,                       )        CASE NO. 3:20-CV-00330-DJH
      Plaintiff,                                    )
                                                    )
 v.                                                 )
                                                    )        JUDGE DAVID J. HALE
 THE AMBASSADOR GROUP LLC                           )
 d/b/a AMBASSADOR CAPTIVE                           )
 SOLUTIONS, et al,                                  )
        Defendants.                                 )


 STATE NATIONAL INSURANCE             )
 COMPANY, INC. and NATIONAL           )
 SPECIALTY                            )
 INSURANCE COMPANY,                   )
                                      )
 Plaintiff-Intervenors,               )
                                      )
 vs.                                  )
                                      )
 THE AMBASSADOR GROUP LLC d/b/a       )
 AMBASSADOR CAPTIVE SOLUTIONS, et al, )

                                      AGREED ORDER

        By agreement of the pertinent parties, Intervening Plaintiffs, State National Insurance

 Company, Inc. and National Specialty Insurance Company (collectively, “Plaintiffs”), and

 Defendant ePremium Insurance Agency, LLC (“Defendant”), and the Court otherwise being

 sufficiently advised, IT IS HEREBY ORDERED that said Defendant shall have an extension of

 time until November 6, 2020 to respond to said Plaintiffs’ Amended Intervening Complaint [DE

 47]




                                               October 13, 2020
Case 3:20-cv-00330-DJH-LLK Document 66 Filed 10/14/20 Page 2 of 2 PageID #: 1734




 HAVING SEEN AND AGREED:

 /s/Donald J. Kelly
 Donald J. Kelly
 Julie L. Watts
 WYATT, TARRANT & COMBS, LLP
 400 West Market Street, Suite 2000
 Louisville, Kentucky 40202
 (502) 589-5235
 (502) 589-0309
 dkelly@wyattfirm.com
 jwatts@wyattfirm.com

 Jeffrey B. Korn (pro hac vice forthcoming)
 WILLKIE FARR & GALLAGHER LLP
 787 Seventh Avenue
 New York, NY 10019-6099
 (212) 728-8842
 (212) 728-9842
 jkorn@willkie.com
 COUNSEL FOR DEFENDANT EPREMIUM INSURANCE AGENCY, LLC

 and

 /s/Jack A. Wheat (by DJK with permission)
 Jack A. Wheat, Esq.
 jwheat@mcbrayerfirm.com
 Peter J. Rosene, Esq.
 prosene@mcbrayerfirm.com
 McBRAYER PLLC
 500 W. Jefferson St., Ste. 2400
 Louisville, KY 40202
 Phone: 502.327.5400
 Fax: 502.327.5444

 Steven T. Whitmer, Esq.
 swhitmer@lockelord.com
 Julie L. Young, Esq.
 jyoung@lockelord.com
 LOCKE LORD LLP
 111 South Wacker Drive
 Chicago, IL 60606
 Phone: 312.443.0700
 Fax: 312.896.6254
 COUNSEL FOR INTERVENING PLAINTIFFS



                                              2
